378 Mich. 518 (1966)
146 N.W.2d 646
COOK
v.
NORTHWESTERN LEATHER COMPANY.
Calendar No. 22, October Term, Docket No. 51,159.
Supreme Court of Michigan.
Decided December 6, 1966.
Goodman, Crockett, Eden, Robb & Philo (Morton A. Eden, of counsel), for plaintiff.
Veum & Veum (Burney C. Veum, of counsel), for defendants.
PER CURIAM:
The appeal board's determination that plaintiff's claim for compensation became barred by limitation is reversed and the record is remanded to the board for determination of the merits of plaintiff's said claim.
The Court notes that plaintiff's claim was denied by the appeal board solely on strength of the limitational rule found in Hajduk v. Revere Copper & Brass, Inc., 268 Mich. 220 and decisions following Hajduk; which decisions were overruled retroactively by Autio v. Proksch Construction Company, *520 377 Mich. 517. On remand of this case the appeal board will disregard the aforesaid limitational rule.
The defendant-appellees proffer an additional question for review, in this form:
"Is there evidence in the record which will support a finding that plaintiff is disabled within the meaning of the workmen's compensation act?"
This additional question is not open for review, same not having been included within the restrictive scope of the Court's order of January 27, 1965, remanding the record to the appeal board with instructions 1, 2 and 3 as set forth therein, and the corresponding scope of the Court's order of January 11, 1966, granting leave to review the appeal board's determination on such remand.
No costs.
T.M. KAVANAGH, C.J., and BLACK, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.
DETHMERS, J., concurred in result.
KELLY, J., did not sit.